UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEANN HOLLOWAY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-670)


Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, William Corley
Lucius, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Deann Holloway appeals the district court’s judgment

revoking a probation sentence on her conviction for conspiring to

defraud the United States in violation of 18 U.S.C. § 371 (2000),

and resentencing her to ten months in prison followed by two years

of supervised release.      Holloway’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious legal issues but arguing the district

court abused its discretion.     Holloway has been informed of her

right to file a pro se supplemental brief but has not done so.

          We   review   a   district   court’s   judgment   revoking   a

probation sentence for abuse of discretion.          Burns v. United

States, 287 U.S. 216, 222 (1932).          Upon finding a probation

violation, the district court may revoke probation and resentence

the defendant to any sentence within the statutory maximum for the

original offense.   18 U.S.C. § 3565(a) (2000); United States v.

Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).      Holloway’s sentence

fell within the guidelines range of 4-10 months and was clearly

below the five year statutory maximum.     Thus, we find the district

court did not abuse its discretion.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We, therefore, affirm the district court’s judgment. This

court requires that counsel inform his client, in writing, of her


                                 - 2 -
right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decision process.



                                                                    AFFIRMED




                                    - 3 -